Title: From Thomas Jefferson to John Jay, 8 February 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Feb. 8. 1787.

The packet being to sail the day after tomorrow, I have awaited the last possible moment of writing by her, in hopes I might be able to announce some favorable change in the situation of the Count de Vergennes. But none has occurred, and in the mean time he has become weaker by the continuance of his illness. Tho’ not desperately ill, he is dangerously so. The Comptroller General M. de Calonnes has been very ill also, but he is getting well. These circumstances have occasioned the postponement of the assemblée des notables to the 14th. inst. and will probably occasion a further postponement. As I shall set out this day sennight for the waters of Aix, you will probably hear the issue of the Ct. de Vergenne’s illness thro’ some other channel before I shall have the honour of addressing you again. I may observe the same as to the final decision for the effranchisement of Honfleur which is in a fair way of being speedily concluded. The exertions of Monsr. de Crevecoeur, and particularly his influence with the Duke d’Harcourt,  the principal instrument in effecting it, have been of chief consequence in this matter
I have the honour to be with the most perfect esteem and respect, Sir, your most obedient & most humble servant,

Th. Jefferson

